UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X

ANTHONY R. DUMOLO,
                                                   MEMORANDUM AND ORDER

            Plaintiff,                             17-CV-7294(KAM)(CLP)

      -against-

GREGORIO D. DUMOLO and DONNA M DUMOLO,

          Defendants.
-------------------------------------X
MATSUMOTO, United States District Judge:

            On December 14, 2017, Anthony Dumolo, (“plaintiff” or

“Anthony”) commenced the instant action by filing a complaint

against Gregorio Dumolo and Donna Dumolo, his brother and

sister.   (See ECF No. 1, Compl.)       This family dispute centers

around an agreement made between siblings and their ailing

mother to distribute her estate in equal shares to her three

children after their mother’s death.         At the heart of the

agreement (the “Family Agreement” or “Agreement”), and this

dispute, is a residence in Wantagh, New York at 930 Park Drive

(the “Premises”).

            After filing the complaint, plaintiff effected service

on defendants in January 2018. 1       (ECF Nos. 7, 8.)     In April 2018,

after neither defendant appeared, answered, or otherwise moved,


1     A review of the filed executed summonses in this case indicates both
defendants were properly served, Gregorio under N.Y. C.P.L.R. § 313 by
service “without the state,” and Donna under N.Y. C.P.L.R. § 308 through
“nail-and-mail” substitute service. (See ECF No. 12-6.)
plaintiff requested a certificate of default as to both

defendants pursuant to Federal Rule of Civil Procedure 55 (“Rule

55”).   (ECF No. 10.)   The Clerk of Court entered a default

against both defendants, (ECF No. 11), and plaintiff now moves

this court for an entry of default judgment and an award of

damages, (ECF No. 12).


                             BACKGROUND
I.   Fact Summary

           Based on the allegations of the complaint, to which

the defaulting defendants have not responded, Plaintiff, Anthony

Dumolo, and defendants, Gregorio and Donna Dumolo, are siblings.

(ECF No. 1-2, Compl., Ex. 2, Dumolo Decl. at 1.)        Their mother,

Marie Dumolo (“Marie”), owned their family home, the Premises

located at 930 Park Drive, Wantagh, New York.        (Id.)

           Marie passed away on January 5, 2004.       (Id.)

Approximately four months prior to her death, on or about August

18, 2003, Marie and her children entered into a Family

Agreement.   (See Dumolo Decl., Ex. 1, Executed Family Agreement

(“Fam. Agmt.”).)    Marie was in such poor health at the signing

that she marked “X” in lieu of her signature.        (Id. at 4-7.)

           The Family Agreement concerned the distribution and

division of Marie’s assets, including the Premises, amongst her

three children and expressed her desire that the siblings

inherit equally from her estate.       (Id. at 1.)   The Agreement


                                   2
specified that title to the Premises would be transferred to

Gregorio.    (Id. at 2.)    Mother and siblings agreed that New York

law would govern the Agreement.        (Id. at 3.)     The Agreement thus

outlined a plan to value and divide Marie’s assets among her

children upon her death.       (Id. at 2.)    For the purposes of

valuing her estate, the Premises would be valued at its fair

market value at the time of Marie’s death. 2         (Id.)     The siblings

agreed to furnish to each other the necessary documents to

support the value of “any and all assets” of their mother’s

estate and any property under the Agreement.           (Id.)    Gregorio

further agreed to maintain all records related to any

disbursements and expenditures made in maintaining the Premises;

any such expenditures would, in turn, reduce the value of the

property.    (Id.)   Within twelve months of the date of Marie’s

death, Gregorio agreed to do one of the following:

      (A)   Sell the [Premises] and transfer to ANTHONY and
            DONNA each a one–third (1/3) share of the net
            proceeds, or
      (B)   Pay over to ANTHONY and DONNA each a sum
            representing a one-third (1/3) share of the fair
            market value of the [Premises], or
      (C)   Convey to ANTHONY and DONNA each an undivided
            one-third (1/3) interest in the [Premises], or
      (D)   Execute a mortgage in favor of each of ANTHONY
            and DONNA in an amount equivalent to one-third
            (1/3) of the fair market value of the [Premises].

(Id. at 2-3.)



2     The Agreement approximated the value of the Premises to be $350,000 at
the time of signing. (Fam. Agmt. at 1.)


                                      3
            In December 2003, Gregorio asked of Anthony that the

twelve-month period following their mother’s death, specified in

the Family Agreement and within which Gregorio agreed to sell

the Premises, be tolled until after he retired.         (Dumolo Decl.

at 4.)    Plaintiff agreed to this tolling.     (Id.)

            Gregorio retired in 2012, and sometime after, Anthony

unsuccessfully attempted to contact Gregorio by telephone.         (Id.

at 5.)    Anthony was then unaware of Gregorio’s exact

whereabouts, as he had moved from the Premises.         (Id.)   Through

counsel, plaintiff ascertained Gregorio’s whereabouts and wrote

to him on July 27, 2016.    (Id.)   He informed Gregorio that he

was in breach of the Agreement and had deprived Anthony of his

one-third share of the inheritance.       (See Dumolo Decl., Ex. 3,

July 27, 2016 Letter.)    The letter expressed Anthony’s desire to

resolve the dispute amicably and proposed Gregorio comply with

the terms of the Agreement within 30 days and to distribute the

inheritance to the siblings within 60 days.       (Id.)

            On August 21, 2016, Gregorio replied to plaintiff’s

correspondence.    (Dumolo Decl., Ex. 4, Aug. 21, 2016 Letter.)

Gregorio defended his actions but nevertheless apologized that

he “fell short” in his obligation by failing to sell the house.

(Id.)    He represented that he would put the house up for sale by

May 1, 2017, noting that this would provide time to “fix-up” the

house, and for Donna to move out.       (Id.)


                                    4
            Plaintiff’s counsel replied on September 21, 2016, to

Gregorio.    (Dumolo Decl., Ex. 5, Sept. 21, 2016 Letter.)

Plaintiff rejected Gregorio’s proposed timeline, and counter-

proposed proceeding with option B from the Agreement, payment by

Gregorio to his siblings of a one-third share each of the fair

market value of the Premises.        (Id.)   Plaintiff did not receive

a response to his September 21, 2016 letter, or to a December 5,

2016 letter from plaintiff’s counsel to Gregorio.            (Dumolo Decl.

at 8; see also Dumolo Decl., Ex. 6.)

            Plaintiff alleges that Gregorio and Donna failed to

fulfill their obligations under the Family Agreement, and that

Gregorio failed to fulfill his promise to sell the Premises

after his retirement in 2012 or to put the Premises on the

market by May 1, 2017.      (Dumolo Decl. at 9.)       As a result,

plaintiff was denied his inheritance.         (Id.)    Plaintiff alleges

that “the damages, opportunity costs, and inequitable conduct

sustained by my family and me, as a direct result of egregious

selfishness and misconduct by Defendants are well over

$250,000.”    (Id.)   In support of this figure, plaintiff provides

a New York State Multiple Listing Service (“MLS”) listing, that

values the home at $475,850 using something called the Automated

Valuation Model. 3    (Dumolo Decl., Ex. 7, MLS Listing.)


3     The Automated Valuation Model refers to a service that uses
mathematical modeling combined with databases of existing properties and
transactions to calculate real estate values. Will Kenton, Automated


                                      5
                              LEGAL STANDARD
        II.        Default Judgment

              Pursuant to Rule 55, courts follow a two-step process

to enter default judgment.       City of New York v. Mickalis Pawn

Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011).           First, the Clerk

of Court must enter a default when “a party against whom a

judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or

otherwise.”     Fed. R. Civ. P. 55(a).      A court considers an entry

of default against a party to be an admission of all the well-

pleaded allegations in the complaint regarding liability.

Cement & Concrete Workers Dist. Council Welfare Fund v. Metro

Found. Contractors Inc., 699 F.3d 230, 234 (2d Cir. 2012); see

also Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F. 3d 241,

246 (2d Cir. 2004) (“[Rule 55] tracks the ancient common law

axiom that a default is an admission of all well-pleaded

allegations against the defaulting party.”).           Second, if the

defaulting party fails to appear or move to set aside the entry

of default under Rule 55(c), the opposing party may file a

motion for default judgment to establish liability and damages.

See Fed. R. Civ. P. 55(b)(2).




Valuation Model – AVM, Investopedia (Mar. 29, 2018),
https://www.investopedia.com/terms/a/automated-valuation-model.asp.   It is
used widely by appraisers and other institutions. Id.


                                      6
          A. Liability

            However, an entry of default does not necessarily

entitle a moving party to default judgment “as a matter of

right.”    GuideOne Specialty Mut. Ins. Co. v. Rock Cmty. Church,

Inc., 696 F. Supp. 2d 203, 208 (E.D.N.Y. 2010).    The court must

determine whether the plaintiff’s allegations establish

“liability as a matter of law,” thus warranting default

judgment.    Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009);

see also Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d

Cir. 1981) (“[A] district court has discretion under Rule

55(b)(2) once a default is determined to require proof of

necessary facts and need not agree that the alleged facts

constitute a valid cause of action . . . .”).    In light of the

Second Circuit’s “oft-stated preference for resolving disputes

on the merits,” default judgments are “generally disfavored.”

Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95-96 (2d Cir. 1993).

Thus, courts grant a motion for default judgment only if the

plaintiff has satisfied its burden of demonstrating that the

unchallenged allegations, and all reasonable inferences drawn

from the evidence, establish the defendant’s liability on each

asserted cause of action.    “Put differently, liability does not

automatically attach from the well-pleaded allegations of the

complaint, as it remains the court’s responsibility to ensure

that the factual allegations, accepted as true, provide a proper


                                  7
basis for liability and relief.”       Rolls-Royce PLC v. Rolls-Royce

USA, Inc., 688 F. Supp. 2d 150, 153 (E.D.N.Y. 2010).

       B. Damages

           “While a default judgment constitutes an admission of

liability, the quantum of damages remains to be established by

proof unless the amount is liquidated or susceptible of

mathematical computation.”    Flaks v. Koegel, 504 F.2d 702, 707

(2d Cir. 1974).

           Once the court finds a defaulting party liable, it

next considers whether the movant “has met the burden of proving

damages to the court with ‘reasonable certainty.’”

J & J Sports Prods., Inc. v. LX Food Grocery Inc., No. 15-CV-

6505, 2016 WL 6905946, at *2 (E.D.N.Y. Nov. 23, 2016) (quoting

Credit Lyonnais Sec. (USA), Inc. v. Alcantara, 183 F.3d 151, 155

(2d Cir. 1999)).    An evidentiary hearing is not required to

determine damages so long as there is a basis for the awarded

damages specified in the default judgment.      Transatlantic Marine

Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young

Inc., 109 F.3d 105, 111 (2d Cir. 1997) (quoting Fustok v.

ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989)).

“[A] review of detailed affidavits and documentary evidence” is

sufficient to form a basis for calculating reasonably certain

damages.   Cement & Concrete Workers, 699 F.3d at 234; Circuito

Cerrado, Inc. v. Pizzeria y Pupuseria Santa Rosita, Inc., 804 F.


                                   8
Supp. 2d 108, 114 (E.D.N.Y. 2011) (“In determining damages not

susceptible to simple mathematical calculations, Federal Rule

55(b)(2) gives courts discretion to determine whether an

evidentiary hearing is necessary or whether detailed affidavits

or documentary evidence are sufficient.”).


                            DISCUSSION

        I.     Personal Jurisdiction

          Plaintiff alleges that he is a citizen and resident of

Connecticut and that defendant Donna Dumolo is domiciled in and

a citizen of New York.   (Compl. ¶¶ 2, 4.)   Thus, there is

diversity jurisdiction between plaintiff and Donna Dumolo.

Though plaintiff alleges that Gregorio is a dual-citizen of New

York and Pennsylvania, he does not offer facts sufficient to

establish his residence in New York, thus supporting this

court’s diversity jurisdiction over Gregorio.    The court must

therefore satisfy itself that it has subject matter and personal

jurisdiction before rendering judgment against defendants.    See

Covington Indus., Inc. v. Resintex A.G., 629 F.2d 730, 732 (2d

Cir. 1980) (“A judgment entered against parties not subject to

the personal jurisdiction of the rendering court is a

nullity.”).

          Under New York’s long-arm statute, the court may

establish personal jurisdiction over non-domiciled individuals,



                                 9
such as Gregorio, where he has transacted business in the state,

personally or through an agent, and when the claim asserted

arises from that activity.     N.Y. C.P.L.R. § 302.   Proof of one

transaction, or a single act, is sufficient to invoke long-arm

jurisdiction in New York.     Best Van Lines, Inc. v. Walker, 490

F.3d 239, 248 (2d Cir. 2007).     Here, Gregorio duly signed the

Family Agreement in Nassau County, New York on August 18, 2003.

(Fam. Agmt. at 4.)      Because this dispute arises from the alleged

failure by Gregorio to perform the duties regarding the Premises

located in New York, as specified in the Family Agreement, the

court finds that Gregorio is subject to its jurisdiction.


       II.        Limitations Period

             The limitations period for contract disputes governed

by New York state law is six years.     N.Y. C.P.L.R. § 213(2).

Plaintiff avers that he agreed to toll the twelve-month period

within which Gregorio was required to satisfy his obligations

under the Agreement.     (Dumolo Decl. at 4.)   According to

plaintiff, the period was tolled by this subsequent agreement

until Gregorio retired from the U.S. Postal Service, which he

did in 2012.    (Id.)   Indeed, Gregorio references this tolling

agreement in his August 21, 2016 letter.     (See Aug. 21, 2016

Letter.)     However, the court must nevertheless determine whether

this subsequent agreement was a valid modification of the




                                   10
contract under New York State law.     If the modification was not

valid, then the breach of contract occurred, and plaintiff’s

cause of action accrued, twelve months from the date of Marie’s

death, or January 5, 2005.    As such, the six-year limitations

period would have expired on January 5, 2011, and plaintiff’s

complaint, filed December 14, 2017, would be untimely.

          Under New York law, a contract cannot be modified or

altered without the consent of all the parties thereto.    Becker

v. Faber, 280 N.Y. 146, 149 (N.Y. 1939), reh’g denied, 280 N.Y.

730 (N.Y. 1939).   In the absence of mutual assent to a proposed

modification, the original terms of the contract control.

Beacon Terminal Corp. v. Chemprene, Inc., 429 N.Y.S.2d 715, 717-

18 (N.Y. App. Div. 1980).

          A contractual modification may be demonstrated by the

parties’ respective course of conduct indicating assent.    See

Chase v. Skoy, 536 N.Y.S.2d 512, 513–14 (N.Y. App. Div. 1989);

see also Recon Car Corp. of N.Y. v. Chrysler Corp., 515 N.Y.S.2d

829, 833 (N.Y. App. Div. 1987).    To be valid, a modification

must satisfy each element of a contract, including offer,

acceptance, and consideration.    O'Grady v. BlueCrest Capital

Mgmt. LLP, 111 F. Supp. 3d 494, 502 (S.D.N.Y. 2015) (citing

Beacon Terminal, 429 N.Y.S.2d at 718).    The parties’ course of

conduct constituting modification must nevertheless evince a

meeting of the minds.   Id.   Parties may also orally modify


                                  11
written contracts that do not expressly prohibit such oral

modifications.    Maricultura Del Norte v. World Bus. Capital,

Inc., 159 F. Supp. 3d 368, 377 (S.D.N.Y. 2015) (citing Healy v.

Williams, 818 N.Y.S.2d 121, 123 (N.Y. App. Div. 2006)).

However, some performance is necessary to confirm the oral

modification, and it must be “unequivocally referable to the

oral modification.”    Towers Charter & Marine Corp. v. Cadillac

Ins. Co., 894 F.2d 516, 522 (2d Cir. 1990) (quoting Rose v. Spa

Realty Assocs., 42 N.Y.2d 338, 343 (N.Y. 1977)).

            Here, the alleged tolling agreement constitutes a

modification to enlarge the time for Gregorio’s performance.

Without evidence of a contemporaneous writing, the court treats

this alleged modification as an oral modification.    As such,

some proof of consideration is required for the modification to

be valid.   Cf. Deutsche Bank Sec., Inc. v. Rhodes, 578 F. Supp.

2d 652, 660 (S.D.N.Y. 2008) (“Modifications to a contract,

however, need not be supported by additional consideration when

the modification is in writing and signed by the party against

whom it is sought to be enforced.”); see also N.Y. Gen. Oblig.

Law § 5–1103 (McKinney 2019).    Gregorio’s alleged agreement to

share equally from the fair market value of the Premises,

instead of reducing the value by his disbursements, constitutes

the relinquishment of a right and is sufficient consideration.

See Jemzura v. Jemzura, 36 N.Y.2d 496, 496 (N.Y. 1975).


                                 12
          Although plaintiff indicates in his submissions that

he and Gregorio agreed to this tolling, the record contains no

affirmative allegations whatsoever concerning defendant Donna’s

assent to this tolling modification.     Though a course of conduct

may indicate assent, it must unequivocally be directed at the

modification.   Donna’s alleged continuing residence in the

Premises, as stated in Gregorio’s letter, could indicate her

desire not to leave, and coupled with the additional time she

was granted to “get it together and move out,” could

unequivocally constitute some performance indicating her mutual

assent to the terms of the tolling modification.     Plaintiff,

however, has not provided sufficient and unequivocal facts that

all parties agreed to the modification to the Family Agreement.

          As such, the court finds that, based on the record

before it, the tolling agreement does not appear to be valid.

Plaintiff’s cause of action therefore accrued on January 5,

2005, one year after his mother’s death, and in the absence of a

valid tolling agreement, the limitations period expired six

years later, on January 5, 2011.     Thus, plaintiff’s breach of

contract claim appears to be untimely.


                            CONCLUSION
          For the foregoing reasons, plaintiff’s motion for

default judgment, based on his breach of contract claim, is

DENIED without prejudice to renew.     Plaintiff is directed to


                                13
serve a copy of this order on defendants, and file proof of

service on the docket, within one week from the date of this

order.   Plaintiff may file a renewed motion for entry of a

default judgment, with adequate supporting evidence regarding

the tolling agreement, and on notice to the defendants, no later

than April 15, 2019.

SO ORDERED.

Dated: Brooklyn, New York
       March 26, 2019

                                     ________ /s/____________
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                14
